DETAILED ACTION
	This Office action is in response to the communication filed on 9/30/2020. Claims 2 and 4-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
	Applicants’ arguments with respect to amended claims 2 and 12 in the Remarks section (pages 9-11) been fully considered but are not persuasive. 
	Applicant argues that the “a plurality of shafts each disposed about the longitudinal axis between the seat support and the seat support surface, the plurality of shafts defining first and second seat fulcrums displaced from the longitudinal axis” are disclosed by shafts shown in the drawing. However, as stated previously, the specification recites: 
"Shafts 14070 are adjustable for elevation and location and serve as fulcrums for seat pivoting. Shaft holes 14080 for adjustable fulcrums position points for seat pivot and a switch carrier 14090 for adjustment range mounting surfaces are also provided.”
However, there is no corresponding written description regarding the axis the shafts were located and what was being interpreted as a “seat support surface” and “seat support.” If the seat support was a lower seat support 14030 was mounted onto an upper sheet shape cutout 14010 was a seat support surface, it is not clear why the shafts would allow them to pivot with respect to one another. If the seat support was the system chassis 12025 and the seat support surface was the ergonomic seating surface 12000 as characterized by Applicant, it is still not clear how the shafts located in the system chassis permit pivoting with respect to seating surface 12000. To the 
The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not enough written description support of seat pivoting by the shafts or the operation of parts for the level of detail in the claim limitations. If the Applicant wishes to claim the operability of the other parts such as the pivoting cap, it is recommended this limitations are added in substitution to elements which are not disclosed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues sensors for measuring both rotation about the longitudinal axis and the fulcrums is clearly shown, and it was the intent of the invention, or “a first plurality of sensors 
However, while sensors are disclosed, the Applicant do not specifically point to where in the specification paragraph or figures the claim language is supported, with respect to the elements claimed. The intent of the invention must be clearly disclosed and follow general principles governing compliance with a written description requirement for applications. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
	Applicant's arguments have been fully considered with respect to 4-11 and 13-20 in the Remarks section but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are below, but the entire specification should be further reviewed for more of such terms. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. There is very little correspondence to many elements described in specification as claimed in the limitations of the claims.
Claim 2 recites the limitation: “a plurality of shafts each disposed about the longitudinal axis between the seat support and the seat support surface, the plurality of shafts defining first 
The examiner notes that the language the shafts “serve as fulcrums for seat pivoting” from the above identified paragraph [0050] appears to cited to support the inclusion of “a first and second seat axis displaced from the longitudinal axis." However, the extrapolation of the 
Claim 2 further recites: “a first plurality of sensors configured to detect the movement of the seat support with respect the seat support.” However, the specification fails to disclose how many signals there were, and, which movements about which seat support element the signals were generated for. Therefore, the specification fails to disclose, describe or recite a first plurality of sensors configured to detect the movement of the seat support with respect the seat support.” Therefore, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 further recites: “motion tracking head mounted display configured to receive a video signal input and having a second plurality of sensors configured to detect the movement of the head mounted display with respect the ground, said second plurality of sensors configured to provide a second signal indicative of the movement of the head mounted display with respect the ground; and a controller configured to receive the first and second signals and selectively adjust the first video signal to display a translational movement of an image at a first time in response to the first signal and selectively adjust the first video signal to display a rotational movement of 
The disclosure fails to disclose, describe or recite the claimed limitations in claim 2, and claims 4-11 are dependent upon claim 2 and are therefore rejected for the same rationale
Claim 12 recites: “a yaw configured to detect only the rotational movement of the skeleton support structure with respect the floor engaging surface about the seat support structure axis and provide a first signal thereof, and a second sensor configured to detect only the rotational movement of the seat support with respect the seat support surface along an axis parallel to the floor and provide a second signal thereof.”
 The original disclosure teaches a positional yaw sensor where the user controlled motion "rotationally for the y axis yaw” and that “rotational movement is measured by a rotational sensor reading surface 6012 and an electronic sensor” in paragraphs [0041] and [0042]. Fig. 7 shows a rotational axis in reference to the entire seat, there is no accompanying written description for the various relationships of a seat support or a seat support surface to the rotational axis. There is not one embodiment where the motion detected rotationally for the rotational axis was done in concert with a second sensor, such as an additional electronic sensor. .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites: “first plurality of sensors configured to detect the movement of the seat support with respect the seat support,” however, it is not clear which sensors were placed with respect to which seat support.  Therefore, the claim is rendered indefinite.  
Claim 12 recites: "a skeleton support structure having a seat support surface generally parallel to the floor engaging surface and a seat support structure axis; the coupling member pivotably coupling the seat support surface to the seat support member in a manner which 
Claims 4-11 and 13-20 are dependent upon claim 2 and claim 12 and are therefore rejected for the same rationale.

	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621